DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2 and 8-9, in the reply filed on 03 August 2021 is acknowledged.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 March 2020 and 19 July 2021 were considered by the examiner.

Claim Interpretation
The applicants recite that the “metal layer” has a thickness of 0.05-1μm in Claims 8-9. The examiner is interpreting this thickness as the total thickness of the Pd/Cu layers (Claim 8) and Ni/Cu layers (Claim 9), since the metal layer is said to comprise two metal layers.

Claim Status
Claims 1-9 are pending.
Claims 3-7 are withdrawn. 
Claims 1-2 and 8-9 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claims 8-9, Claims 8-9 recite “the [palladium/nickel] covering the surface of the carbon material” and “the copper layer formed in this order on the surfaces of the carbon material”, which render Claims 8-9 indefinite. It is unclear from the current syntax whether the applicants are claiming (i) on one surface the coating is palladium/nickel then copper, in this order, and the other surface has only a copper coating, (ii) on both surfaces the coating is palladium/nickel then copper, in this order, or (iii) on at least one surface the coating is palladium/nickel then copper, in this order, and the same configuration may also be present on (iii) to allow the possibility for the coating to be required on one or both surfaces of the carbon material. Therefore the limitation of “the copper layer formed in this order on the surfaces of the carbon material” is being interpreted as “the copper layer formed in this order on the surface of the carbon material”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erb et al. (US 5,352,266, cited by applicants on IDS filed on 19 July 2021, Erb).
Regarding Claims 1-2.
Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng et al. (“Preparation of Nickel-Copper Bilayers Coated on Single-Walled Carbon Nanotubes”, Zheng), as evidenced by Revesz et al. (“Nanocrystallization Studies of an Electroless Plated Ni-P Amorphous Alloy”, Revesz).
Regarding Claims 1-2, Zheng teaches a metal-plated carbon material (Abstract), comprising: a carbon material (carbon nanotubes (CNTs) – Abstract) and a metal layer covering the surface of the carbon material; specifically Zheng teaches a nickel coating on carbon nanotubes (Figure 2b). Zheng does not explicitly teach a grain size for the nickel coating of 110 nm or less. Zheng does teach, however, a “fine-grain” structure in the Ni coating of the form of an fcc phase based on XRD patterns of the nickel coating (Figure 4c; Page 5, Left Column, Paragraph 2). The examiner submits, it would be reasonably expected that the grain structure of Zheng would be below 110 nm, as evidenced by Revesz. Revesz teaches electroless nickel plating (Abstract) that results in a Ni coating with an fcc structure features an average grain size of 84±8 nm (Page C717, Right Column, Paragraph 2), which falls within the range specified by applicants. Since Zheng teaches electroless plating and a coating with the same structure (Section 2.4; Page 5, Left Column, Paragraph 2), the examiner submits that the “fine-grain” structure in the fcc Ni coating of Zheng would reasonably have been expected to be 84±8 nm. 
Regarding Claim 9, Zheng teaches all of the limitations of the metal-plated carbon material of Claim 1. Zheng further teaches a copper layer disposed atop the nickel coating (see Section 2.4). Further, Zheng teaches a thickness of the metal layer of the thickness of Cu-Ni coated CNT are 230-270 nm (Section 3.2, Paragraph 1), and further that the CNTs are 6 nm in diameter (Page 3, Right Column, First Paragraph). Accordingly, 224-264 nm is the annular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lemak et al. (US 2015/0090434, cited by applicants on IDS Filed on 19 July 2021, Lemak).
Regarding Claims 1-2, Lemak teaches a metal-plated carbon material (Abstract) comprising: a carbon material (pyrolytic graphite – Claim 1), a metal layer covering a surface of the carbon material (Claim 1); specifically Lemak teaches nickel (Claim 1), which satisfies the limitations of instant Claim 2. Lemak further teaches a grain size of the metal layer of 2-5000 nm (Claim 4), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied to Claim 1 above, as evidenced by Yusa et al. (US 2007/0264451, Yusa).
Zheng teaches all of the limitations of the metal-plated carbon material of Claim 1. Zheng also teaches a thickness of a bimetallic coating thickness of 112-132 nm (Section 3.2, Paragraph 1). Zheng, however does not teach the bimetallic coating comprises palladium as the interlayer that coats the carbon material, between the carbon material and copper layer, however the examiner submits that the substitution of Pd in place of Ni for bimetallic Ni-Cu coatings is well-known in the art, as evidenced by Yusa. Specifically, analogous art by Yusa, which also teaches on electroless bimetallic Ni-Cu coatings (see Figure 5, element 102c – Ni, element 102d – Cu; see Paragraph [0150]), teaches that Pd can be substituted for Ni in the interlayer between a substrate and Cu layer (Paragraph [0062]). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the Ni interlayer, taught by Zheng, with a Pd interlayer, as taught by Yusa, as this modification is a simple substitution of one known element prima facie obvious (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d, 1385, 1395-97 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784